Citation Nr: 1448599	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased disability rating for herniated nucleus pulposus, L5-S1, with arthritis, chronic low back pain and history of lumbar strain (lumbar spine disability), in excess of 20 percent prior to July 10, 2010, in excess of 40 percent since July 10, 2010. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Gregory D. Keenum, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to November 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Jackson, Mississippi.

In August 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.  As addressed in detail in the "Withdrawal of Appeal" section below, the Veteran withdrew an issue for which an appeal had been perfected (service connection for headaches) on the record at the Board hearing.  

Although the Veteran initiated appeals as to the issues of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for left ear hearing loss, and for a punctured sinus or ear canal, he did not perfect appeals as to those matters.  The Veteran specified on the VA Form 9 that he wished to "withdraw" his appeal of those issues.  As the appeals were never perfected, no further action is required to formally withdraw or dismiss the appeals as to these issues (see 38 C.F.R. §§ 20.200, 20.202 (2014)).  

The Veteran also failed to perfect an appeal as to the issue of TDIU entitlement; however, subsequently, at the Board hearing, the Veteran indicated that he wished to pursue the TDIU issue.  As TDIU entitlement is a component of the appealed lumbar spine rating issue, the Board has jurisdiction over that matter notwithstanding any failure to perfect an appeal of the specific issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of TDIU entitlement is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On August 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the perfected appeal of entitlement to service connection for headaches.

2.  For the entire period on appeal, the Veteran's service-connected lumbar spine disability has been manifested by forward flexion of 30 degrees or less without unfavorable ankylosis.  

3.  The RO denied service connection for a cervical spine disability in a final August 1993 rating decision, at which time the evidence established the element of (1) an injury or disease in service, but did not establish the elements of (2) a current disability or (2) a nexus between a current disability and service; the evidence received since the August 1993 decision relates to the unestablished element of a current disability.  

4.  No current cervical spine disability is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding the issue of entitlement to service connection for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Prior to July 10, 2010, the criteria for a disability rating of 40 percent for the lumbar spine disability are met; the criteria for a rating in excess of 40 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

3.  Since July 10, 2010, the criteria for a disability rating higher than 40 percent for the lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

4.  The criteria for reopening the claim of entitlement to service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

5.  A cervical spine disorder was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Regarding the issue of entitlement to service connection for headaches, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Evaluation of Lumbar Spine Disability

In a January 1989 rating decision, service connection was granted for herniated nucleus pulposus L5-S1 with chronic low back pain and history of lumbar strain.  A 20 percent initial rating was assigned effective November 2, 1987 under Diagnostic Code 5293.  The current appeal arises from a claim received at the RO on February 28, 2008.  In a September 2011 rating decision, the disability rating for the lumbar spine disability was increased to 40 percent under Diagnostic Code 5243, effective July 10, 2010, corresponding to the date of an examination which confirmed that the criteria for a 40 percent rating were met.  

The current spine regulations evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, the following ratings are available: A rating of 100 percent requires unfavorable ankylosis of the entire spine; a rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine; a rating of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The current 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, prior to July 10, 2010, the current evaluation contemplates pain on motion and flexion greater than 30 degrees, but not greater than 60 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  To warrant a higher rating than 40 percent since July 10, 2010, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  

A VA examination was conducted in January 2009 and reveals measured forward flexion from 0 to 40 degrees with onset of pain at 30 degrees.  Extension was from 0 to 20 degrees with onset of pain at 10 degrees.  Rotation was from 0 to 30 degrees with onset of pain at 20 degrees bilaterally.  Lateral flexion was from 0 to 25 degrees bilaterally with pain throughout.  There was no change after 3 repetitions.  

While the Veteran was able to attain 40 degrees of forward flexion under examination conditions, the examiner made a distinction between motion that was painful and motion that was without pain.  Based on the reported onset of pain at 30 degrees, the Board finds that 30 degrees of forward flexion is likely a more accurate measurement of forward flexion under non-examination conditions.  Accordingly, the Board finds that the criteria for a 40 percent rating are met prior to July 10, 2010.  

All ratings above 40 percent require the presence of unfavorable ankylosis.  At no time during the period on appeal has the Veteran demonstrated ankylosis, either favorable or unfavorable.  Moreover, the evidence does not more nearly approximate unfavorable ankylosis than the criteria for a 40 percent rating.  

In addition to the January 2009 examination, the Veteran was also examined in July 2010, at which time forward flexion was demonstrated from 0 to 30 degrees; extension, lateral bending, and lateral rotation were each demonstrated from 0 to 10 degrees.  Identical findings were also reported in January 2011 with the exception of rotation, which was measured from 0 to 20 degrees bilaterally.  A private examination in October 2010 reveals forward flexion to 40 degrees.  A rehabilitation consultation in September 2011 reveals forward flexion to 20 degrees, extension to neutral, lateral bending to 10 degrees bilaterally, and rotation to 20 degrees bilaterally.  

The Veteran was afforded a VA examination in February 2013 which reveals forward flexion to 45 degrees, reduced to 40 degrees after 3 repetitions.  Extension was 5 degrees, and lateral flexion and lateral rotation were 10 degrees bilaterally.  

Thus, based on the clinical findings and the Veteran's assertions as recorded in the examination reports, the criteria for a rating higher than 40 percent are not met under the General Formula.  While the Veteran is clearly seeking a higher rating, his statements regarding the degree of impairment, other than asserting that he is worse, do not relate to the criteria necessary to establish entitlement to a higher rating, i.e., unfavorable ankylosis, and are therefore less probative than the clinical findings.  

The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for the lumbar spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, a 40 percent rating is currently assigned throughout the period on appeal, and the functional impairment necessary for any higher rating is not demonstrated.  

The Board has considered whether a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would permit a higher rating.  However, under that formula, the next-higher rating of 60 percent requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined under that schedule as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran testified that his back pain gets so bad at times that he has to go to bed and stay in bed for periods of time; however, he has not asserted that bedrest has ever been prescribed by a physician.  To qualify as an incapacitating episode under this formula, there must be bed rest "prescribed by a physician" and treatment by a physician.  In this case, there is no evidence, including the Veteran's statements, that he has been prescribed bed rest by a physician for the requisite period, and that he has during such periods been treated by a physician.  Indeed, the July 2010 examiner noted that no doctor has ordered the Veteran to be on bed rest in the last 12 months.  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine.  

The Board has also considered whether there are any separately ratable neurological abnormalities.  The Veteran is already assigned separate ratings for neurological impairment of the lower extremities associated with the lumbar spine disability.  Those ratings were assigned in a February 2013 rating decision, which the Veteran has not appealed.  There are no additional associated neurological abnormalities identified by the Veteran or in the clinical evidence.  The July 2010 and February 2013 VA examiners noted no other neurological abnormalities, such as bladder or bowel function changes.  Accordingly, there is no basis to assign additional ratings.  

To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as pain, fatigability, and lack of endurance, which impairs his gait and ability to move, bend, and engage in physical activity (see VA examinations dated January 2009, July 2010, February 2013).  The Veteran testified that the disability affects just about everything and that he cannot stoop or stand for long.  He cannot drive or mow his yard.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion or incapacitating episodes.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Application to Reopen Service Connection Claim

The RO denied service connection for a cervical spine disability in August 1993, at which time the evidence established only one element of service connection, (1) an injury or disease in service, but did not establish the element of (2) a current disability, or the element of (3) a nexus between elements (1) and (2).  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2014)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Applicable law defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Section 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  See Shade v. Shinseki, 24 Vet. App. 100 (2010) (where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination).  

Here, the evidence received since the August 1993 decision relates to the unestablished element of (1) a current disability.  An August 2001 VA x-ray reveals mild degenerative changes at C6-7 with lower cervical spondylosis.  A January 2005 x-ray also reveals cervical spondylosis, as does the July 2010 VA examination report.  As this evidence is neither cumulative nor redundant of evidence of record at the time of the last final denial, and as it raises a reasonable possibility of substantiating the claim, the Board finds that reopening of the claim is warranted.  

Service Connection Cervical Spine

The Veteran seeks service connection for a cervical spine disability which he maintains began in service during the same two motor vehicle accidents in which he injured his lumbar spine.  

Service treatment records reveal that, in August 1985, the Veteran was a passenger in a vehicle involved in a head-on motor vehicle accident and was seen at the emergency room on August 14th with complaint of neck and low back pain.  It was noted that his head hit the door jamb during the accident, but he did not lose consciousness.  A complete cervical spine series was conducted and results were negative.  Neurological examination was grossly intact with no gross motor or sensory deficits.  The head and neck were grossly normal with tenderness over the right temple.  The Veteran was prescribed a cervical collar.  A follow-up examination on August 20, 1985 reveals complaint of pain in the neck.  The assessment was cervical strain.  An undated follow-up note indicates that the cervical strain was resolving.  

The Veteran was apparently involved in another motor vehicle accident in March 1987, at which time the vehicle he was riding in was rear-ended.  The Veteran struck his head on the back window, but did not lose consciousness.  He complained of pain on the posterior neck.  The diagnosis was cervical strain.  The Veteran was seen again in April 1987 and was noted to be slightly improved.  A May 1987 follow up notes continued neck pain.  The Veteran was treated again in September and October 1987, but complained only of lower back pain on those occasions.  There was no further reference to neck pain.  When examined for service separation on October 20, 1987, the Veteran's neck and spine were clinically normal.  The Veteran reported that he was in good health.

Thus, while the Veteran was involved in two separate motor vehicle accidents during service and experienced neck pain in conjunction with those accidents, these symptoms resolved completely during service such that, at separation, he had no chronic disability of the cervical spine.  

The first post-service evidence that the Veteran was experiencing symptoms related to the cervical spine came in March 1993 when he filed a claim for service connection for a cervical spine disability.  This establishes a period of approximately 5 years after service separation without a record of treatment or complaint regarding the cervical spine.  

In conflict with the clinical record demonstrating a 5-year lapse in symptoms are the Veteran's assertions made in connection with the current claim.  The Veteran has asserted that he has experienced cervical spine pain since 1985 (see July 2010 VA examination, October 2010 SSA disability examination), thus implying constant or ongoing symptoms during that period.  

In resolving this conflict in the evidence, the Board notes that the 1993 claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in August 1988, within a year of service separation; however, at that time, he noted only an acute muscular strain of the back as a current disability related to service.  He made no mention of neck or head injuries.  

The Veteran was examined in conjunction with the August 1988 claim.  The November 1988 examination report notes only complaints related to the back and left leg.  There is no complaint of neck or head pain.  Examination of the neck was clinically normal.  

The Veteran was again examined in May 1993, at which time his cervical spine demonstrated no tenderness or spasms.  X-rays of the cervical spine were negative.  No diagnosis was made.  The examiner found nothing objective for his complaints referable to the neck.  

In addition to the normal clinical findings recorded during the period in question, the delay in filing the claim is probative evidence against the Veteran's assertion of ongoing or constant cervical spine symptoms since 1985.  While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as August 1988 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in several other instances where he believed himself entitled to those benefits.  In this circumstance, it is more reasonable to expect a complete reporting of symptoms, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disability, when viewed in the context of action regarding several other claims, is reasonably interpreted as indicative of the lack of cervical spine symptomatology at that time.  

The Board finds that a 5-year period after service without cervical spine symptomatology is evidence weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no medical opinion that purports to relate a current cervical spine disability directly to service, to include the motor vehicle accidents incurred therein.  The RO attempted to obtain a conclusively worded opinion on this question; however, this could not be provided.  VA clinicians in July 2010 and May 2011 essentially acknowledged the possibility that the cervical spondylosis could be associated with the motor vehicle accidents in service, but ultimately concluded that such an association would be speculative.  The stated reason for this inability to provide an opinion was the normal findings for the cervical spine after service in 1988 as well as alternative possibilities such as genetics or normal aging of the spine.  

The Veteran certainly believes that his current cervical spine disability is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of disorder such as cervical spondylosis falls outside the realm of common knowledge of a lay person, particularly as here, where the onset of symptoms is shown to be several years after the asserted cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As a preponderance of the evidence is against any relationship between a current cervical spine disability and service, the Board finds that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2008 and July 2008 letters under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding each claim.  The Veteran has made no specific allegations as to the inadequacy of any examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the clinician designated to provide an opinion on the service connection claim was unable to provide a conclusive opinion.  The Board also acknowledges that, where VA has a duty to obtain a medical opinion, the failure of a particular examiner to provide such opinion does not absolve VA of its duty.  Before the Board can rely on the conclusions of the VA clinicians in this case that an etiology opinion is not possible regarding the cervical spine disability and headaches, the examination reports must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Furthermore, the examiner must clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones (cited above).  

Here, the Board finds that the examiners adequately described the bases for the inability to provide an opinion.  These included the normal findings for the cervical spine and neck on several occasions after service.  The Board has found that other evidence, including the Veteran's action in filing claims for other disabilities, but not for a cervical spine disability, support the absence of cervical spine symptoms during this period.  

Thus, the basis for the lack of an opinion does not relate to a lack of medical knowledge or a lack of assembled data, but relates to a conflict between the Veteran's recent assertion as to the date of onset of the disability and the normal findings recorded in the post-service record.  The Board finds that the examiner adequately explained the inability to provide a conclusive opinion and that no further development is indicated or necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge explained the reasons for the RO denial of each claim, and explained the evidence that would be necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

The appeal as to service connection for headaches is dismissed.

Prior to July 10, 2010, a disability rating of 40 percent, but not higher, for the service-connected lumbar spine disability is granted. 

Since July 10, 2010, a disability rating in excess of 40 percent for the service-connected lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.


REMAND

Since the most recent adjudication of the issue of TDIU entitlement, which was in the September 2011 supplemental statement of the case, the RO has effectively granted service connection for additional disabilities which would be expected to impact a determination as to TDIU entitlement, if not on a schedular basis, then on an extraschedular basis.  In a February 2013 decision, the RO assigned separate disability ratings for neurological abnormalities of the right and left lower extremity (10 percent and 20 percent respectively) associated with the service-connected lumbar spine disability.  

The Board has also granted an increased disability rating for the Veteran's lumbar spine disability in this decision.  The RO must accordingly implement the Board's decision, conduct any additional development deemed necessary to determine the effect of the additional service-connected disability on employability, to include consideration of extraschedular referral, and readjudicate the issue of entitlement to TDIU in light of these changes noted.  

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  Apply the increased rating granted by the Board.  

2.  Conduct any additional development deemed necessary to determine the impact of the service-connected disabilities on the Veteran's employability, to include consideration of extraschedular referral.  

3.  Readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


